Citation Nr: 1244164	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1952 and from August 1953 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran provided testimony at a hearing before the Board at the RO in March 2012.  A transcript is of record.  

In May 2012 the Board remanded the claim for additional development.  As the requested development has been completed, the claim has been returned for further appellate review.  

The issues of entitlement to service connection for a left knee injury, cardiovascular problems, and psychiatric illness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability was first demonstrated long after service and is not etiologically related to service.    


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the March 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

All relevant records have been associated with the physical claims file or in Virtual VA.  The Veteran has not identified any outstanding records that he wanted VA to obtain or that he felt were relevant to these claims despite being advised in the March 2008 letter that he should submit such information.  The Board concludes that VA has discharged its duty to assist the Veteran in obtaining relevant evidence on his behalf.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the July 2012 VA examination is adequate for the purpose of adjudicating the Veteran's claim as the opinion was predicated on a full reading of the service records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a rationale for the opinion regarding whether the Veteran's right knee disabilities are etiologically related to service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The issue on appeal was previously before the Board in May 2012, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with the July 2012 VA examination, a March 2012 lay statement was translated, VA treatment records beginning in February 2012 were obtained, and a supplemental statement of the case was issued in November 2012.  Since the record reflects compliance with the March 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a right knee disability during service as a result of a fall in which he slipped and pulled his friend down with him on top of his right knee.  

VA treatment records beginning in September 2008 document treatment for a right knee disability and an MRI report described in a November 2008 record revealed degenerative joint disease, patellar chondromalacia, horizontal tear of the medial meniscus anterior horn, partial anterior cruciate ligament tear, joint effusion, and an undisplaced vertical tibial plateau fracture.  Therefore, the first element of service connection-a current right knee disability-has been established.  

The evidence, however, does not demonstrate the incurrence of a right knee injury during service or that his current disabilities are etiologically related to service.  

Service treatment records are negative for any treatment, symptoms, or diagnoses related to the right knee.  The records clearly document that the Veteran was treated in September 1951 for a left knee injury following a fall in the barracks three weeks prior.   X-rays taken at that time were negative.  He was treated, including with surgical aspiration, for left knee hydroarthrosis multiple times for about three months before his discharge from his first period of service in January 1952.  The December 1951 separation examination was negative for any findings related to the right knee.  All records from the Veteran's second period of service, including April 1953 and August 1953 pre-induction examinations and an April 1955 separation examination, are negative for any treatment, symptoms, or diagnoses related to either knee.  

The Veteran asserted in a February 2008 claim, a statement received in December 2010 and March 2012, and to the July 2012 VA examiner that his service treatment records were mistaken and that he actually injured and received treatment for his right knee during service.  He stated that he has experienced right knee pain ever since; however, in an October 2005 claim, the Veteran reported that he injured his left knee during service which resulted in 28 days of hospital treatment.  Then, during the Board hearing, he reported the 28 days of hospital treatment but admitted that he could not remember whether he injured his right or left knee.  

VA treatment records indicate that the Veteran did not report any right knee symptoms or seek right knee treatment from May 2005 to September 2008 and that examinations of his extremities and his musculoskeletal system during that time were negative for any symptoms or diagnoses.  It was not until September 2008, more than 53 years after discharge from service that he began to report right knee symptoms and that such symptoms were due to an in-service injury.  At that point, he had already filed his claim for service connection for a right knee disability.  
The Veteran is competent to report such an in-service injury and symptoms, such as knee pain or swelling.  38 U.S.C.A. § 1154(a); see Jandreau, 492 F.3d at 1377.  

The Board, however, finds that it is highly improbable that medical professionals would consistently record the wrong knee over three months of treatment and surgical intervention.  This is particularly true given that the records were handwritten and thus not the result of computer error.  Moreover, there are considerable inconsistencies in the Veteran's statements throughout this claim as outlined above.  There was a significant gap of 53 years between his service and post-service right knee treatment as well as a gap of over three years after he initiated VA treatment in general where he did not report any knee symptoms despite the fact that the extremities were examined multiple times.  Based on the foregoing, the Board finds the Veteran's statements asserting an in-service right knee injury and continuity of symptoms thereafter to be not credible.  

The medical opinions obtained in this case are also against the claim.  The Veteran submitted an October 2008 note from a private physician, who noted the current right knee disabilities and the reports of an in-service right knee injury in 1951 and stated that the disabilities could be related to old trauma.  

The Court, however, has held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The Board finds that the use of the word "can" or "could" in the October 2008 letter has the same import.  

A VA examination was conducted in July 2012, where the examiner reviewed the claims file and the Veteran's statements.  The examiner noted the in-service treatment for a left knee injury and the Veteran's reports that he had actually injured his right knee instead.  The examiner found that regardless of whether the Veteran injured his right or left knee during service, his current right knee disabilities were less likely than not related to the reported injury.  The examiner stated that the in-service injury was acute and transitory as evidenced by the fact that there was no further evidence of the disability or right knee treatment for the next 55 years despite multiple examinations during service and after.  The examiner also stated that the right knee disabilities were most likely due to the aging process.  

There is no competent and credible evidence in favor of a finding of an in-service right knee injury or a link between his current right knee disabilities and service.  

Given the lack of medical evidence in support of the claim and the absence of consistent reports of continuity, the evidence is against a finding of a nexus between the Veteran's current right knee disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  As there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


